        Case 1:16-cv-00555-PGG Document 158 Filed 08/14/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

 PACIFIC LIFE INSURANCE COMPANY and                Case No. 1:16-cv-00555-PGG
 PACIFIC LIFE & ANNUITY COMPANY,
                                                   ECF Case
                                     Plaintiffs,

        - against -

 U.S. BANK NATIONAL ASSOCIATION and
 BANK OF AMERICA, N.A.,

                                     Defendants.




       SUPPLEMENTAL RULE 7.1 CORPORATE DISCLOSURE STATEMENT
                     OF BANK OF AMERICA, N.A.

       Pursuant to Federal Rule of Civil Procedure 7.1 and Local Civil Rule 7.1.1, Defendant
Bank of America, N.A. (“BANA”) by and through its undersigned counsel, hereby certifies that:
       1.     This Supplemental Corporate Disclosure Statement supplements the Corporate
              Disclosure Statement filed by Bank of America, N.A., on August 24, 2015.
       2.     BANA is wholly owned by BANA Holding Corporation (“BANA Holding”).
       3.     BANA Holding is a direct, wholly owned subsidiary of BAC North America
              Holding Company (“BACNAH”).
       4.     BACNAH is a direct, wholly owned subsidiary of NB Holdings Corporation (“NB
              Holdings”).
       5.     NB Holdings is a direct, wholly owned subsidiary of Bank of America
              Corporation.
       6.     Bank of America Corporation is a publicly held company whose shares are traded
              on the New York Stock Exchange and has no parent corporation.
       7.     Based on the U.S. Securities and Exchange Commission Rules regarding
              beneficial ownership, Berkshire Hathaway Inc., 3555 Farnam Street, Omaha,
              Nebraska 68131, beneficially owns greater than 10% of Bank of America
              Corporation’s outstanding common stock.


                                               1
        Case 1:16-cv-00555-PGG Document 158 Filed 08/14/19 Page 2 of 2




Dated: August 14, 2019              By:               /s/ Matthew K. Donohue

                                    MUNGER, TOLLES & OLSON LLP
                                    James C. Rutten
                                    Jacob S. Kreilkamp
                                    Wesley T.L. Burrell
                                    Adam P. Barry
                                    Matthew K. Donohue
                                    350 South Grand Avenue, 50th Floor
                                    Los Angeles, California 90071-3426
                                    (213) 683-9100; (213) 687-3702 (fax)
                                    james.rutten@mto.com
                                    jacob.kreilkamp@mto.com
                                    wesley.burrell@mto.com
                                    adam.barry@mto.com
                                    matthew.donohue@mto.com

                                    SIDLEY AUSTIN LLP
                                    David F. Graham
                                    One South Dearborn Street
                                    Chicago, Illinois 60603
                                    (312) 853-7000; (312) 853-7036 (fax)
                                    dgraham@sidley.com

                                    SIDLEY AUSTIN LLP
                                    Isaac S. Greaney
                                    Daniel Gimmel
                                    Jon W. Muenz
                                    787 Seventh Avenue
                                    New York, New York 10019
                                    (212) 839-5300; (212) 853-5599 (fax)
                                    igreaney@sidley.com
                                    dgimmel@sidley.com
                                    jmuenz@sidley.com

                                    Attorneys for Defendant Bank of America, N.A.




                                      2
